Order filed November 13, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00793-CR
                                  ____________

                   SHAH KAKEEN STEPHENS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


               On Appeal from the County Court at Law No. 2
                         Fort Bend County, Texas
                  Trial Court Cause No. 13-CCR-167465

                                  ORDER

      The clerk’s record was filed November 12, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c).

      The Fort Bend County Clerk is directed to file a supplemental clerk’s record
on or before December 1, 2014, containing Appellant's Notice of Appeal filed
October 1, 2014.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM